Exhibit 10.1
September 13, 2010
CONFIDENTIAL
Maria D. Stahl
45 Miller Street
Norfolk, MA 02056
Dear Maria:
On behalf of Idenix Pharmaceuticals, Inc. (“Idenix” or the “Company”), I am
pleased to offer you the position of Senior Vice President and General Counsel,
reporting directly to me as Chief Executive Officer and Chairman of the Board.
The terms of our employment offer are set forth below.

1.   Commencement: Your employment will commence on or about a date mutually
agreed upon (the “Commencement Date”), but with a tentative start date of
October 11, 2010. Upon commencement of your employment, you may expect that the
Board will elect you as an executive officer of Idenix and that you will be
thereafter an “officer” of Idenix within the meaning of Rule 16a-1(f) under the
Securities Exchange Act and an “executive officer” within the meaning of
Rule 3b-7 under the Exchange Act. You agree to devote your full business time,
best efforts, skill, knowledge, attention and energies to the advancement of
Idenix’s interests and to the performance of your duties and responsibilities as
an employee and officer of Idenix. You agree to abide by the rules, regulations,
instructions, personnel practices and policies of Idenix and any changes therein
may be adopted from time to time by Idenix.

2.   Base Salary: Your semi-monthly base salary will be $12,500 (equivalent to
an annualized rate of $300,000), subject to applicable withholding and payable
in accordance with normal payroll practices of Idenix. The Base Salary shall be
reviewed annually for additional increases, if any, which is the sole discretion
of the Idenix Compensation Committee of the Board of Directors (the “Board”).
After any such increase, the term “Base Salary” as utilized herein shall
thereafter refer to the increased amount. Base Salary shall not be reduced at
any time without your express prior written consent.

3.   Equity: After the commencement of your employment, it will be recommended
that you be awarded stock options to purchase 150,000 shares of common stock of
Idenix pursuant to the terms of the Idenix Pharmaceuticals, Inc. 2005 Stock
Incentive Plan (the “Plan”). The exercise price of such option will be the
current fair market value of Idenix’s common stock on the date of grant. The
recommendation will be acted upon shortly after the Commencement Date and you
will receive a copy of the Plan and the related option agreement. Except as
otherwise contemplated and provided by Section 8B hereof, the option will vest
ratably over a 48-month period beginning on the last day of the month in which
your employment commences. In addition, we expect that you will have annual
performance targets and opportunities to be awarded additional equity awards and
incentives. Such awards may include stock options, restricted stock grants and
other equity linked incentives. The actual type of award and number of shares to
be awarded under such target equity opportunity shall be subject to annual
approval by the Board and/or the Compensation Committee conditioned upon the
achievement of annual performance targets established by the Board. Currently,
it is anticipated that the target equity award for 2010 would be comprised of an
annual grant of options to purchase 80,000 shares of Idenix’s common stock on
terms and conditions with respect to exercise price and vesting substantially
similar to the initial “new hire” grant described above. Any award granted for
fiscal year 2010 will be pro-rated according to your Commencement Date.

 

 



--------------------------------------------------------------------------------



 



Maria Stahl
September 13, 2010
Page 2 of 8

4.   Benefits: You will be eligible to participate in all benefit plans and
programs Idenix provides generally to its senior level executives, subject to,
and on a basis consistent with, the participation requirements and other terms
and conditions of such plans and programs. Such programs currently include
medical, dental, disability, life insurance and a 401(k) plan. You will be
eligible to accrue four weeks of vacation per calendar year and such vacation
carryover as is set forth in the policy approved by the Board. Paid time off
will be prorated according to your Commencement Date.

5.   Location: This position is based at Idenix’ offices in Cambridge,
Massachusetts.

6.   Sign-on Bonus: In connection with your commencement of employment, Idenix
will pay to you within the first 30 days of your employment, a lump sum amount
of $70,000. Such amount will be included and reported as bonus income on 2010
Form W-2 and will be subject to applicable withholding taxes. You agree that if
you voluntarily terminate your employment with Idenix or are terminated by
Idenix for Cause (as defined in Appendix A hereto) during the 12 month period
immediately following the Commencement Date of your employment such amount will
be repayable in its entirety to Idenix. Specifically, if you voluntarily
terminate your employment or Idenix terminates your employment for cause on or
prior to the 1st anniversary of your employment commencement, you will be liable
for repayment of 100% of such amount.

7.   Incentive Based Compensation: In your role as Senior Vice President and
General Counsel, you are eligible for an annual target cash bonus (“Target
Bonus”) equal to 35% of your Base Salary. The actual cash bonus may range from
0% to a maximum aggregate amount of 200% of the Target Bonus, with any bonus for
fiscal year 2010 being pro-rated according to the Commencement Date. Your Target
Bonus as a percentage of Base Salary may, at the discretion of the Board, be
periodically reviewed for increase. After any such increase, the term “Target
Bonus” as used herein shall thereafter refer to the increased amount. The Target
Bonus shall not be reduced at any time without your express prior written
consent.

8.   Termination: You and Idenix each agree that your employment with Idenix is
that of an employee at will. Both you and Idenix have the right to terminate
your employment at any time for any or no reason, subject to the consequences
provided herein. In the event Idenix terminates your employment for reasons
other than Cause (as defined in Appendix A hereto) or you terminate your
employment for Good Reason (as defined on Appendix A hereto) you will be
eligible to receive the following Severance Compensation if you execute and
allow to become effective within 60 days following your termination (such 60th
day, the “Payment Date”), a severance and release of claims agreement (the
“Severance Agreement”) provided by the Company. The Severance Compensation will
begin on the Payment Date. The payment of the severance shall be subject to the
terms and conditions set forth on Appendix B.

 

 



--------------------------------------------------------------------------------



 



Maria Stahl
September 13, 2010
Page 3 of 8

  A.   Lump sum payment equivalent to one year of Base Salary and the greater
of: (i) the Target Bonus for the year in which your termination of employment
occurs; or (ii) the bonus you earned for the year preceding the year in which
the termination of your employment occurs, less any and all applicable taxes and
withholdings;

  B.   Immediate vesting and exercisability of all outstanding equity awards,
subject to the terms of such awards; and

  C.   Provided you timely elect and remain eligible for benefits continuation
pursuant to the federal “COBRA” laws, continued payment by Idenix of COBRA
premiums for you (and your covered dependents) under the group health and dental
insurance coverage at the active employee rates for a period of up to 12 months
subsequent to the date of your termination. Any such payments and related
coverage shall be discontinued in the event that you cease to be eligible for or
to elect such COBRA coverage during such 12 month period. You will also be
eligible for continued premium payment by Idenix if you elect to continue life
insurance coverage for a period of up to 12 months, provided that such continued
coverage is permitted under the terms of the life insurance plan.

9.   Termination Within One Year After a Change in Control. If your employment
is terminated by Idenix (or any successor to Idenix) without Cause or you
terminate your employment for Good Reason, in each case within one (1) year
following a Change in Control (as defined in Appendix A hereto) in addition to
the payments, benefits and entitlements provided pursuant to Section 8 above,
you shall also be entitled to an additional lump-sum amount equivalent to one
year of Base Salary and the greater of your Target Bonus for the year in which
the termination of employment occurs or the actual bonus payable to you for the
year preceding the year in which termination of employment occurs, payable as
soon as practicable following the termination of employment. This additional
benefit will be subject to your execution of the Severance Agreement as provided
in Section 8.

10.   Excise Tax Provision. Anything herein to the contrary notwithstanding, to
the extent that any payment, entitlement or benefit provided under this offer or
any other agreement, plan, policy, program or arrangement of the Company (the
“Payments”) would be subject to the imposition of the excise tax imposed under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any similar Federal or state law (an “Excise Tax”), the Payments shall be
reduced (but not below zero) to the maximum amount as will result in no portion
of the Payments being subject to such Excise Tax (the “Safe Harbor Cap”), but
only if the net after-tax amount that would be received by you, taking into
account all applicable Federal, state and local income taxes and the imposition
of the Excise Tax, is greater than the net after-tax amount, similarly
determines, that would be received by you if Payments are not reduced to the
Safe Harbor Cap. If there is a reduction pursuant to this Section 9, the
reduction shall be implemented as follows: (i) any cash payments, (ii) any
taxable benefits, (iii) any nontaxable benefits, and (iv) any vesting of equity
awards, in each case in reverse order beginning with payments or benefits that
are to be paid the farthest in time from the date of change in control, to the
extent necessary to avoid imposition of the excise tax under Code Section 4999.

 

 



--------------------------------------------------------------------------------



 



Maria Stahl
September 13, 2010
Page 4 of 8

11.   Section 409A: All payment for which provision is made in this offer letter
shall be subject to the terms set forth in Appendix B.

12.   No Conflict: By your acceptance of this offer of employment, you hereby
represent that you are not bound by the terms of any agreement with any previous
employer or other party to refrain from competing, directly or indirectly, with
the business of such previous employer or any other party. You further represent
that your acceptance of this offer of employment and employment by Idenix does
not and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by you in confidence or in trust prior
to your employment with Idenix.

13.   Confidential Information of Prior Employers: You shall not use or disclose
to Idenix any information in violation of any agreements with or rights of any
prior employer, nor shall you use or provide to Idenix or bring to the premises
of Idenix, any copies or tangible embodiments of non-public information
belonging to or obtained from any such prior agreement.

14.   Work Status: You agree to provide to us, within three (3) days of your
date of hire, documentation proving your eligibility to work in the United
States, as required by the Immigration Reform and Control Act of 1986. You are
licensed to practice law in the Commonwealth of Massachusetts and a member in
good standing of the Massachusetts bar.

In the position of Senior Vice President and General Counsel, you will have
access to valuable, confidential and proprietary information. Accordingly, as a
condition to commencing employment with Idenix, you will be required to enter
into a confidentiality and non-disclosure agreement in standard form regarding
the nondisclosure and nonuse of such valuable, confidential and proprietary
information, which is enclosed with this letter. This offer is also contingent
upon conducting a successful background check.
If you agree with the above terms, please sign both copies of this letter
indicating your acceptance and return one copy to me at your earliest
convenience but in any event no later than September 16, 2010. The second copy
of this letter is for your records. This offer of employment will expire on
September 17, 2010.
Very truly yours,
Jean-Pierre Sommadossi
Chairman and Chief Executive Officer
ACCEPTED as of this 16th day of September, 2010

     
/s/ Maria D. Stahl
 
   
Maria D. Stahl
   

 

 



--------------------------------------------------------------------------------



 



Maria Stahl
September 13, 2010
Page 5 of 8
Appendix A
“Change in Control” shall mean:
(i) any “person,” as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, becomes a “beneficial owner,” as such term is
used in Rule 13d-3 promulgated under that act, of fifty percent (50%) or more of
the Voting Stock of the Company, or Novartis Pharma AG disposes of its entire
interest in the Company’s Voting Stock;
(ii) the Company adopts any plan of liquidation providing for the distribution
of all or substantially all of its assets;
(iii) all or substantially all of the assets or business of the Company is
disposed of pursuant to a merger, consolidation or other transaction (unless the
shareholders of the Company immediately prior to such merger, consolidation or
other transaction beneficially own, directly or indirectly, at least fifty
percent (50%) of the Voting Stock or other ownership interests of the entity or
entities, if any, that succeed to the business of the Company); or
(iv) the Company combines with another company and is the surviving corporation
but, immediately after the combination, the shareholders of the Company
immediately prior to the combination hold, directly or indirectly, fifty percent
(50%) or less of the Voting Stock of the combined company (there being excluded
from the number of shares held by such shareholders, but not from the Voting
Stock of the combined company, any shares received by affiliates of such other
company in exchange for stock of such other company).
For purposes of this definition of “Change in Control” the “Company” shall
include any entity that succeeds to all or substantially all of the business of
the Company and “Voting Stock” shall mean securities of any class or classes
having general voting power under ordinary circumstances, in the absence of
contingencies, to elect the directors of a corporation.

 

 



--------------------------------------------------------------------------------



 



Maria Stahl
September 13, 2010
Page 6 of 8
“Good Reason” to terminate your employment with Idenix shall be deemed to exist
if, there is: (i) any adverse change in your title or a material diminution in
your authority or responsibilities; (ii) a material reduction in your Base
Salary; or (iii) the primary place of your employment is relocated by Idenix to
a location more than 40 miles from Cambridge, Massachusetts. Notwithstanding the
foregoing, Good Reason shall not be deemed to exist unless you notify the
Company of the existence of the Good Reason condition within 90 days of its
occurrence and the Company does not correct it within 30 days of such notice and
your termination occurs no later than six (6) months following the initial
existence of such events or conditions.
“Termination for Cause” shall be the result of a good faith finding by the
Company that you have engaged in: (i) willful fraud or willful material
dishonesty in connection with your employment by the Company; (ii) intentional
failure by you to substantially perform your duties hereunder or gross neglect
in the performance of such duties; (iii) your gross misconduct that is
materially detrimental to the Company’s reputation, goodwill or business
operations; (iv) your breach of any of the covenants in this offer or
attachments hereto; or (v) your conviction of, or plea of nolo contendere to, a
charge of commission of a felony; provided that prior to any Termination for
Cause you are given written notice with specificity of any such reasons and a
reasonable opportunity to cure if such a cure is reasonably possible.

 

 



--------------------------------------------------------------------------------



 



Maria Stahl
September 13, 2010
Page 7 of 8
Appendix B
Payments Subject to Section 409A
Subject to the provisions in this Appendix B, any Severance Compensation or
benefits under this offer of employment shall be made only upon the date of your
“separation from service” (determined as set forth below) which occurs on or
after the date of termination of your employment. The following rules shall
apply with respect to distribution of the Severance Compensation, if any, to be
provided to you under this letter:
(i) It is intended that each installment of the Severance Compensation shall be
treated as a separate “payment” for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended, and the guidance issued thereunder
(“Section 409A”). Neither the Company nor you shall have the right to accelerate
or defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A.
(ii) If, as of the date of your “separation from service” from the Company, you
are not a “specified employee” (within the meaning of Section 409A), then each
installment of the Severance Compensation shall be made on the dates and terms
set forth in this letter.
(iii) If, as of the date of your “separation from service” from the Company, you
are a “specified employee” (within the meaning of Section 409A), then:
(a) each installment of the Severance Compensation due under this letter that,
in accordance with the dates and terms set forth herein, will in all
circumstances, regardless of when the separation from service occurs, be paid
within the short-term deferral period (as defined under Section 409A) shall be
treated as a short-term deferral within the meaning of Treasury Regulation §
1.409A-1(b)(4) to the maximum extent permissible under Section 409A, and shall
be made on the dates and terms set forth in this letter; and
(b) each installment of the Severance Compensation due under this letter that is
not described in this Appendix, (iii)(a) above and that would, absent this
subsection, be paid within the six-month period following your “separation from
service” from the Company shall not be paid until the date that is six months
and one day after such separation from service (or, if earlier, your death),
with any such installments that are required to be delayed being accumulated
during the six-month period and paid in a lump sum on the date that is six
months and one day following your separation from service and any subsequent
installments, if any, being paid in accordance with the dates and terms set
forth herein; provided, however, that the preceding provisions of this sentence
shall not apply to any installment of Severance Compensation if and to the
maximum extent that that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation § 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury Regulation § 1.409A-1(b)(9)(iii)
must be paid no later than the last day of your second taxable year following
the taxable year in which the separation from service occurs.

 

 



--------------------------------------------------------------------------------



 



Maria Stahl
September 13, 2010
Page 8 of 8
(iv) The determination of whether and when your separation from service from the
Company has occurred shall be made and in a manner consistent with, and based on
the presumptions set forth in, Treasury Regulation § 1.409A-1(h). Solely for
purposes of this Appendix B, (iv), “Company” shall include all persons with whom
the Company would be considered a single employer as determined under Treasury
Regulation Section 1.409A-1(h)(3).
(v) All reimbursements and in-kind benefits provided under this letter shall be
made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during your lifetime (or during a shorter period of time
specified in this letter), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.
(vi) Notwithstanding anything herein to the contrary, the Company shall have no
liability to you or to any other person if the payments and benefits provided
hereunder that are intended to be exempt from or compliant with Section 409A are
not so exempt or compliant.

 

 